The court properly denied defendant’s suppression motion. The hearing evidence established that the police had reasonable *939suspicion to detain defendant for a showup identification, based on a radioed description that was sufficiently specific given the close spatial and temporal factors (see e.g. People v Johnson, 63 AD3d 518 [2009], lv denied 13 NY3d 797 [2009]). While there was no specific testimony as to the source of the information for the radio call, circumstances support the inference that one or both of the victims provided the description (see People v Daniels, 6 AD3d 245, 246 [2004], lv denied 3 NY3d 658 [2004]).
The prompt showup identification, conducted near the scene of the crime, was not unduly suggestive. The manner in which the showup was conducted was justified by the exigencies of the case and the interest of prompt identification (see People v Love, 57 NY2d 1023, 1024 [1982]). There is no evidence that, in making their identifications, the victims were influenced by each other or by other persons on the street.
We perceive no basis for reducing the sentence.
Defendant’s remaining claims are either identical or substantially similar to arguments this Court rejected on a codefendant’s appeal (People v Banks, 66 AD3d 485 [2009], lv denied 13 NY3d 905 [2009]), and there is no basis to reach a different result. Concur — Tom, J.E, Catterson, Renwick, Freedman and Manzanet-Daniels, JJ.